       4:20-cv-04116-SLD # 7   Page 1 of 5                                      E-FILED
                                                       Friday, 19 June, 2020 01:11:11 PM
                                                            Clerk, U.S. District Court, ILCD

                  UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF ILLINOIS

Andre Winston,                               )
                                             )
                       Plaintiff,            )
                                             )
v.                                           )    20-4116
                                             )
Kulhand, et al.                              )
                                             )
                       Defendants.           )
                                             )
                                             )

                         Merit Review Order

     The plaintiff, proceeding pro se, a civil detainee at the
Rushville Treatment and Detention Facility (“Rushville”) is
requesting leave to proceed under a reduced payment procedure for
indigent plaintiffs who are institutionalized but are not prisoners as
defined in 28 U.S.C. Section 1915(h).

      The “privilege to proceed without posting security for costs and
fees is reserved to the many truly impoverished litigants who, within
the District Court’s sound discretion, would remain without legal
remedy if such privilege were not afforded to them.” Brewster v.
North Am. Van Lines, Inc., 461 F.2d 649, 651 (7th Cir. 1972). A court
must dismiss cases proceeding in forma pauperis “at any time” if the
action is frivolous, malicious, or fails to state a claim, even if part of
the filing fee has been paid. 28 U.S.C. § 1915(d)(2). Accordingly, this
court grants leave to proceed in forma pauperis only if the complaint
states a federal action.

      In reviewing the complaint, the court accepts the factual
allegations as true, liberally construing them in the plaintiff's favor.
Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,
conclusory statements and labels are insufficient. Enough facts
       4:20-cv-04116-SLD # 7   Page 2 of 5




must be provided to “state a claim for relief that is plausible on its
face.” Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013)(citation
omitted).

      Plaintiff alleges that he was found guilty of a minor rules
violation based on a fabricated report. Plaintiff alleges he was not
allowed to present a full defense or allowed to view the evidence
against him at the disciplinary hearing. Plaintiff alleges that he was
sentenced to serve 30 days in “segregation” and that he also lost
“other privileges” as a result. Plaintiff alleges that the disciplinary
action was in retaliation for an anonymous letter he wrote about
staff misconduct.

      Plaintiff states a First Amendment claim for retaliation against
the named defendants. Daugherty v. Page, 906 F.3d 606, 610 (7th
Cir. 2018). Plaintiff does not allege facts that support a plausible
inference that he suffered an “atypical and significant” hardship in
relation to ordinary life at the facility. Therefore, Plaintiff does not
state a procedural due process claim. Miller v. Dobier, 634 F.3d 412,
414-15 (7th Cir. 2011); Winston v. Scott, 718 F. App’x 438, 439 (7th
Cir. 2018). Plaintiff’s procedural due process claim will be dismissed
without prejudice to amendment.

It is therefore ordered:

     1.    Pursuant to its merit review of the Complaint under 28
           U.S.C. § 1915A, the court finds that the plaintiff states a
           First Amendment claim for retaliation against the named
           defendants. Any additional claims shall not be included
           in the case, except at the court’s discretion on motion by
           a party for good cause shown or pursuant to Federal Rule
           of Civil Procedure 15.

     2.    This case is now in the process of service. The plaintiff is
           advised to wait until counsel has appeared for the
           defendants before filing any motions, in order to give the
           defendants notice and an opportunity to respond to those
           motions. Motions filed before defendants' counsel has
           filed an appearance will generally be denied as
           premature. The plaintiff need not submit any evidence to
 4:20-cv-04116-SLD # 7   Page 3 of 5




     the court at this time, unless otherwise directed by the
     court.

3.   The court will attempt service on the defendants by
     mailing each defendant a waiver of service. The
     defendants have 60 days from the date the waiver is sent
     to file an answer. If the defendants have not filed answers
     or appeared through counsel within 90 days of the entry
     of this order, the plaintiff may file a motion requesting
     the status of service. After the defendants have been
     served, the court will enter an order setting discovery and
     dispositive motion deadlines.

4.   With respect to a defendant who no longer works at the
     address provided by the plaintiff, the entity for whom
     that defendant worked while at that address shall provide
     to the clerk said defendant's current work address, or, if
     not known, said defendant's forwarding address. This
     information shall be used only for effectuating service.
     Documentation of forwarding addresses shall be retained
     only by the clerk and shall not be maintained in the
     public docket nor disclosed by the clerk.

5.   The defendants shall file an answer within 60 days of the
     date the waiver is sent by the clerk. A motion to dismiss
     is not an answer. The answer should include all defenses
     appropriate under the Federal Rules. The answer and
     subsequent pleadings shall be to the issues and claims
     stated in this opinion. In general, an answer sets forth
     the defendants' positions. The court does not rule on the
     merits of those positions unless and until a motion is
     filed by the defendants. Therefore, no response to the
     answer is necessary or will be considered.

6.   This district uses electronic filing, which means that,
     after defense counsel has filed an appearance, defense
     counsel will automatically receive electronic notice of any
     motion or other paper filed by the plaintiff with the clerk.
     The plaintiff does not need to mail to defense counsel
     copies of motions and other papers that the plaintiff has
 4:20-cv-04116-SLD # 7   Page 4 of 5




      filed with the clerk. However, this does not apply to
      discovery requests and responses. Discovery requests
      and responses are not filed with the clerk. The plaintiff
      must mail his discovery requests and responses directly
      to defendants' counsel. Discovery requests or responses
      sent to the clerk will be returned unfiled, unless they are
      attached to and the subject of a motion to compel.
      Discovery does not begin until defense counsel has filed
      an appearance and the court has entered a scheduling
      order, which will explain the discovery process in more
      detail.

7.    Counsel for the defendants is hereby granted leave to
      depose the plaintiff at his place of confinement. Counsel
      for the defendants shall arrange the time for the
      deposition.

8.    The plaintiff shall immediately notify the court, in
      writing, of any change in his mailing address and
      telephone number. The plaintiff's failure to notify the
      court of a change in mailing address or phone number
      will result in dismissal of this lawsuit, with prejudice.

9.    If a defendant fails to sign and return a waiver of service
      to the clerk within 30 days after the waiver is sent, the
      court will take appropriate steps to effect formal service
      through the U.S. Marshals service on that defendant and
      will require that defendant to pay the full costs of formal
      service pursuant to Federal Rule of Civil Procedure
      4(d)(2).

10.   The clerk is directed to enter the standard qualified
      protective order pursuant to the Health Insurance
      Portability and Accountability Act.

11.   The clerk is directed to attempt service on the named
      defendants pursuant to the standard procedures.

12.   Plaintiff’s Motion for Leave to Proceed in forma pauperis
      [3] is granted.
 4:20-cv-04116-SLD # 7   Page 5 of 5




13.   Plaintiff’s Motion for Inquiry [6] is denied as moot.



           Entered this 19th day of June, 2020.



               s/ Harold A. Baker
       ___________________________________________
                   HAROLD A. BAKER
           UNITED STATES DISTRICT JUDGE
